Citation Nr: 1229074	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO. 05-32 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, currently rated zero percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The Veteran served on active military duty from March 1968 to December 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The RO in St. Petersburg, Florida, currently has jurisdiction over the appellant's claim. 

The Board previously remanded the claim in October 2010 and again in March 2012 for additional development. The case now returns to the Board for further review. 

The Veteran failed to appear for a scheduled video conference hearing in March 2010 before a Veterans Law Judge of the Board, without good cause shown. Accordingly his request for such a hearing is deemed withdrawn. 38 C.F.R. § 20.704(d) (2011). 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Over the rating period in question, the Veteran has been afforded VA hearing loss examinations for compensation purposes in April 2008, November 2010, and April 2012. In each of these the Veteran's audiometric readings showed no hearing loss in each ear in decibel ranges up to 2000 Hertz, but showed "precipitous high frequency hearing loss above 2000 [Hertz]," as the April 2008 VA audiologist characterized the impairment, with moderately severe to severe loss above 2000 Hertz in the right ear and moderately severe to profound loss above 2000 Hertz in the left ear. 

Upon that April 2008 examination the Veteran's speech recognition score was noted to be excellent at 96 percent in the right ear and good at 88 percent in the left ear. 

At the hearing loss examination in November 2010 speech recognition was good at 84 percent in the right ear and good at 88 percent in the left ear. 

At the hearing loss examination in April 2012 speech recognition was 92 percent in each ear. 

The Veteran has asserted that he has difficulty hearing conversation. It appears likely from the hearing loss split in this case - with good hearing up to 2000 Hertz and serious hearing impairment above 2000 Hertz in each ear - that persons with higher pitched voices, particularly women, would present a greater challenge for the Veteran in hearing conversation than would persons with lower pitched voices, particularly men. Thus, speech recognition tests administered by someone whose voice was not higher pitched would likely fail to capture the degree of impairment in speech recognition presented in this case. 

The Board finds this case to be sufficiently exceptional or unusual in that regard, without the rating schedule adequately addressing the nature of the Veteran's service-connected disability, to warrant referral for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2011). 

Accordingly, the case is REMANDED for the following action:

1. Refer the case for consideration of a compensable rating for the Veteran's service-connected bilateral hearing loss on an extraschedular basis, pursuant to 38 C.F.R. § 3.321(b) (2011), based on the rating schedule and speech recognition scores in this case not adequately capturing the hearing disability peculiar to this case - with the Veteran's hearing loss entirely skewed to frequencies above 2000 Hertz and thus potentially significantly impairing hearing of higher-pitched voices while not meeting the schedular criteria for a compensable hearing loss rating under Diagnostic Code 6100. 

2. Following such extraschedular consideration and issuance of an SSOC, unless the appellant expresses satisfaction with the rating assigned, the case must be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


